DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 30, 2020 has been entered.

Response to Amendment
Claims 16-18 and 20-30 are pending in this application. Claims 16, 29-30 have been amended, no claim has been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 16 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (US20130077486A1) in view of Waclawsky et al (US6628610B1).
Regarding claim 16 (Currently Amended), Keith’486 discloses a method for controlling a bandwidth over a variable communication link (see, wireless link with media losses, par 0115) connecting a first client network element and a second client network element (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is configured to send to the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) data traffic comprising at least a best effort traffic flow of packets and there are at least two packet flows traversing the variable communication link (see, appliance 200 configured to send data traffic to appliance 200’ with bandwidth control, traffic contains flows belongs to multiple network service classes such as real-time service and best effort service sharing the common wireless link, par 0116-0117, 0290-0291), the method comprising: 
at the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172), marking a number of best effort packets of the best effort traffic flow with a respective control code (see, Fig. 2A and 4B, appliance 200 inserts transmit number and code number into data packet’s header of the best effort flow, par 0113, 0145, 0272-0273. Noted, DSCP’s code number for best effort class is 0 and transmit number corresponding to control code, par 0273), the control code (see, transmit number, par 0145) taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values (see, 32 bit identifier such as transmit number is an increasing number used to reference an instance of a transmission of data packet, DSCP bits of code number=0 to indicate best effort packet, par 0145, 0148, 0272-0273), and sending the marked best effort packets to the second client variable communication link (see, sender-side appliance send packets of different marked service class including best effort class to receiver side appliance via wireless link, par 0115-0116, 0245, 0291); 
at the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172), checking the control code of each marked best effort packet (see, first appliance 200 controls the flow of data on the receiver side by identifier such as transmit number and code number, par 0116, 0145, 0148, 0272-0273) and, in case of detection of a missing value of the control code within the control sequence, sending to the first client network element a feedback packet indicative of an adjustment of a bandwidth of the variable communication link (see, receiver forwards transmission rate limits to the sender via ACK packet to adapt data rates and bandwidth utilization on the wireless link with data flow control techniques such as recongestion when detecting high packet loss,  par 0037, 0118-0119, 0123. Noted, packet lost detected by checking incremental transmit number of each data packet, par 0145-0146); and 
at the first client network element, upon reception of the feedback packet, adjusting the bandwidth of the variable communication link (Notes, appliance 200 selects a recongestion algorithm to adjust the bandwidth of wireless link upon monitored packet loss rate after receiver forwards transmission rate limits to the sender via ACK packet, par 0037, 0118, 0139-0140).
Keith’486 discloses all the claim limitations but fails to explicitly teach:
packet containing a feedback code;
at the first client network element, upon reception of the packet containing the feedback code, adjusting the bandwidth of the variable communication link.

see, fig.1, network 20 includes multiple computerized nodes 22 with wireless transmission media 24, Col.7 49-60) discloses:
packet containing a feedback code (see, Fig. 4, field to indicate scheme change in change signal packet as feedback packet, Col.10 line 21-26 and Col.11 line 31-38);
at the first client network element, upon reception of the packet containing the feedback code, adjusting the bandwidth of the variable communication link (see, Fig. 7, source receives a change signal packet with field to indicate Scheme change in step 164 and accepts the scheme change to adjust the bandwidth of the flow on the wireless link, Col.7 49-54 and Col. 12 line 29-48).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Waclawsky’610 into that of Keith’486. The motivation would have been to control a flow of packets using signals between data communications devices and the sending host and thus adjust the operations to changing network conditions earlier than conventional mechanisms that rely on timeout conditions (Col.3 line 60-Col.4 line 5).

Regarding claim 17 (Previously Presented), Keith’486 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), wherein the marking at the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) comprises writing the control code into a number of bits of a header of the best effort packet (see, sender add an identifier such as code number=0 and transmit number into header within each best effort packet of the flow, par 0113, 0145, 0148, 0272-0273).

Regarding claim 18 (Previously Presented), Keith’486 discloses the method according to claim 17 (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038 ), wherein the number of bits is comprised in a diffserv field of an internet protocol header of the best effort packet (see, DSCP (differentiated service code point) bits of code number=0 in the header to indicate packet of best effort traffic with Internet Control Message Protocol (ICMP), par 0183, 0272-0273, 0314).


Regarding claim 29 (Currently Amended), Keith’486 discloses a communication network (see, fig. 1A, wireless communication network including network optimization appliances serving between clients and servers, par 0035 and 0037) comprising: 
a first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) and a second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) connected through a variable communication link (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115), 4Application No. 16/319,884 Reply to Office Action of October 1, 2020 
wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is configured to send to the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) data traffic comprising at least a best effort variable communication link carries at least two traffic flows (see, appliance 200 configured to send data traffic to appliance 200’ with bandwidth control, traffic contains flows belongs to multiple network service classes such as real-time service and best effort service sharing the common wireless link, par 0116-0117, 0290-0291); 
wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is configured to: 
mark a number of best effort packets of the best effort traffic flow with a respective control code (see, Fig. 2A and 4B, appliance 200 inserts transmit number and code number into data packet’s header of the best effort flow, par 0113, 0145, 0272-0273. Noted, DSCP’s code number for best effort class is 0 and transmit number corresponding to control code, par 0273), the control code (see, transmit number, par 0145) taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values (see, 32 bit identifier such as transmit number is an increasing number used to reference an instance of a transmission of data packet, DSCP bits of code number=0 to indicate best effort packet, par 0145, 0148, 0272-0273); and 
send the marked best effort packets to the second client network element through the variable communication link (see, sender-side appliance send packets of different marked service class including best effort class to receiver side appliance via wireless link, par 0115-0116, 0245, 0291); 
wherein the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) is configured to: 
check the control code of each marked best effort packet (see, first appliance 200 controls the flow of data on the receiver side by identifier such as transmit number and code number, par 0116, 0145, 0148, 0272-0273) and, in case of variable communication link (see, receiver forwards transmission rate limits to the sender via ACK packet to adapt data rates and bandwidth utilization on the wireless link with data flow control techniques such as recongestion when detecting high packet loss,  par 0037, 0118-0119, 0123. Noted, packet lost detected by checking incremental transmit number of each data packet, par 0145-0146); 
and wherein the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) is further configured to, upon reception of the feedback packet, adjust the bandwidth of the variable communication link (Notes, appliance 200 selects a recongestion algorithm to adjust the bandwidth of wireless link upon monitored packet loss rate after receiver forwards transmission rate limits to the sender via ACK packet, par 0037, 0118, 0139-0140).
Keith’486 discloses all the claim limitations but fails to explicitly teach:
packet containing a feedback code;
wherein the first client network element is further configured to, upon reception of the packet containing the feedback code, adjust the bandwidth of the variable communication link.
However Waclawsky’610 from the same field of endeavor (see, fig.1, network 20 includes multiple computerized nodes 22 with wireless transmission media 24, Col.7 49-60) discloses:
packet containing a feedback code (see, Fig. 4, field to indicate scheme change in change signal packet as feedback packet, Col.10 line 21-26 and Col.11 line 31-38);
wherein the first client network element is further configured to, upon reception of the packet containing the feedback code, adjust the bandwidth of the variable communication link (see, Fig. 7, source receives a change signal packet with field to indicate Scheme change in step 164 and accepts the scheme change to adjust the bandwidth of the flow on the wireless link, Col.7 49-54 and Col. 12 line 29-48).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication network as taught by Waclawsky’610 into that of Keith’486. The motivation would have been to control a flow of packets using signals between data communications devices and the sending host and thus adjust the operations to changing network conditions earlier than conventional mechanisms that rely on timeout conditions (Col.3 line 60-Col.4 line 5).

Regarding claim 30 (Currently Amended), Keith’486 discloses the communication network according to claim 29 (see, fig. 1A, wireless communication network including network optimization appliances serving between clients and servers, par 0035 and 0037), wherein the bandwidth is the bandwidth of a VLAN sub-interface of a physical interface of the first client network element (see, Fig. 1A, second appliance 200 serving client such as router acting as sender, par 0035, 0116, 0172) and the second client network element (see, Fig. 1A, first appliance 200 serving client such as router acting as receiver, par 0035, 0116, 0172) towards the variable communication link (see, bandwidth of wireless VLAN link between sender and receiver, par 0116, 0253-0254).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Waclawsky’610 as applied to claim 16 above, and further in view of Anandakumar et al (US 6804244 B1, Priority Date Dec 14, 1999).

Regarding claim 20 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 16 (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038 ). 
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: the checking at the second client network element comprises setting an alert counter to an initial value and incrementing the alert counter by 1 in case of the detection of one missing value of the control code within the control sequence.
However Anandakumar’244 from the same field of endeavor (see, fig. 1, adaptive control of combinations of source rate and diversity rate in packet switched network including, abstract, col. 4 line 9-12) discloses: the checking at the second client network element comprises setting an alert counter to an initial value and incrementing the alert counter by 1 in case of the detection of one missing value of the control code within the control sequence (see, simple packet loss rate calculation by counting up the number of lost packet over a predetermined window interval, col. 22 line 6-17. Note: implies initial value should 0).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Anandakumar’244 into that of Keith’486 modified by Waclawsky’610. The motivation would have been to perform QoS determination under expected transmission rate (col. 22 line 6-9).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Waclawsky’610 and Anandakumar’244 as applied to claim 20 above, and further in view of Rosberg (US 20070280245 A1).

Regarding claim 21 (Previously Presented), Keith’486 modified by Waclawsky’610 and Anandakumar’244 discloses the method according to claim 20 (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038 ), wherein the checking at the second client network element (see, appliance 200 controls the flow of data on the receiver side by identifier such as transmit number and code number, par 0116, 0145, 0148, 0272-0273). 
	The combination of Keith’486, Waclawsky’610 and Anandakumar’244 discloses all the claim limitations but fails to explicitly teach: wherein the checking at the second client network element further comprises comparing a current value of the alert counter with a threshold, and wherein the sending to the first client network element a packet containing a feedback code is performed when the current value of the alert counter exceeds the threshold.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses:
wherein the checking at the second client network element further comprises comparing a current value of the alert counter with a threshold (see, fig. 4, set value of field UTIL_REV in RMP packet by comparing estimated packet loss with required maximum packet loss rate plus the threshold L_TH1 (step 408), or comparing estimated packet loss with required maximum packet loss minus the threshold L_TH2 (step 409), par 0054), and wherein the sending to the first client network element a packet containing a feedback code is performed when the current value of the alert counter exceeds the threshold (see, fig. 2a and 4, field UTIL_REV of RMP packet set to 1 to indicate flow fair rate to be reduced when estimated packet loss is greater than the required maximum packet loss rate plus the threshold L_TH1 (step 408), send the backward RMP packet back to origin edge router, par 0016, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Waclawsky’610 and Anandakumar’244. The motivation would have been to meet their QoS requirements by determining the active flows and computing their transmission rates (par 0051).


Claims 22-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Waclawsky’610 as applied to claim 16 above, and further in view of Rosberg’245.

Regarding claim 22 (Previously Presented), Keith’486 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), wherein the feedback packet sent from the second client network element to the first client network element (see, receiver forwards transmission rate limits to the sender via ACK packet, par 0118).
Keith’486 discloses all the claim limitations but fails to explicitly teach:
wherein the packet containing a feedback code is a best effort packet sent from the second client network element to the first client network element.

see, fig.1, network 20 includes multiple computerized nodes 22 with wireless transmission media 24, Col.7 49-60) discloses:
packet containing a feedback code (see, Fig. 4, field to indicate scheme change in change signal packet as feedback packet, Col.10 line 21-26 and Col.11 line 31-38);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Waclawsky’610 into that of Keith’486. The motivation would have been to control a flow of packets using signals between data communications devices and the sending host and thus adjust the operations to changing network conditions earlier than conventional mechanisms that rely on timeout conditions (Col.3 line 60-Col.4 line 5).
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: wherein the packet containing a feedback code is a best effort packet sent from the second client network element to the first client network element.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the packet containing a feedback code is a best effort packet sent from the second client network element to the first client network element (see, destination edge router send the backward RMP packet back to origin source edge router, an RMP backward packet of Type II carries updated feedback information of the respective flow and a flow of Type II has a QoS level without a minimum transmission rate corresponding to best effort flow, par 0016, 0037, 0039, 0055 line 45-47).
par 0051).


Regarding claim 23 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: wherein the feedback code takes a fixed value selected within the predetermined ordered control sequence of values.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the feedback code takes a fixed value selected within the predetermined ordered control sequence of values (see, feedback UTIL_REV field comprises a pattern of one or more bits in the packet header set as 1 if reduce flow fair rate, -1 if increase flow fair rate and 0 if no change, par 0047, 0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0051).

Regarding claim 24 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: wherein the feedback code is indicative of a reduction of the bandwidth.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the feedback code is indicative of a reduction of the bandwidth (see, field UTIL_REV of packet header for feedback set as 1 to reduce flow fair rate, par 0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Waclawsky’610. The motivation would have been to meet their QoS requirements by determining the active flows and computing their transmission rates (par 0051).

Regarding claim 25 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 24 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: wherein at the first client network element the adjusting the bandwidth comprises reducing the bandwidth by a predetermined discrete amount.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein at the first client network element  the adjusting the bandwidth comprises reducing the bandwidth by a predetermined discrete amount (see, Fig. 2b, the upper bound of the output link utilization at source edge router incremented or decremented by configurable constant BW_UTIL_CONST which is a positive number, par 0016, 0047-0048).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by Waclawsky’610. The motivation would have been to maintain and update the data structures (par 0048).

Regarding claim 27 (Previously Presented), Keith’486 discloses the method according to claim 16 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element), further comprising, at the first client network element, adjusting bandwidth (Notes, appliance 200 selects a recongestion algorithm to adjust the bandwidth of wireless link upon monitored packet loss rate after receiver forwards transmission rate limits to the sender via ACK packet, par 0037, 0118, 0139-0140). 
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: at the first client network element, increasing the bandwidth when the best effort packets are marked with control codes comprising a pre-determined number of the control sequences without receiving, in the meanwhile, any packet containing the feedback code from the second client network element.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 00388) discloses: increasing the bandwidth when the best effort packets are marked with control codes comprising a pre-determined number of the control sequences without receiving, in the meanwhile, any packet containing the feedback code from the second client network element (see, configurable constant INIT_RATE utilized by the edge router process to initialize the transmission rate of a new active flow without a minimum rate requirement, par 0043. Note 1: bandwidth increase from 0 to INIT_RATE for new active flow without receiving backward packet containing feedback code; Note 2: Note: each flow marked by same value in TOS field of their header to indicate QoS level and default QoS level corresponding to best effort service which has no service requirements, par 0036-0037).
par 0043).

Regarding claim 28 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 27 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: wherein the increasing comprises increasing the bandwidth by a further predetermined discrete amount.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the increasing comprises increasing the bandwidth by a further predetermined discrete amount (see, bandwidth increased by configurable constant INIT_RATE which is a positive number, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Rosberg’245 into that of Keith’486 modified by par 0043).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keith’486 in view of Waclawsky’610, and further in view of Rosberg’245 as applied to claim 25 above, and further in view of Anandakumar’244.

Regarding claim 26 (Previously Presented), Keith’486 modified by Waclawsky’610 discloses the method according to claim 24 (see, Fig. 1A, flow control on wireless link connecting network optimization appliances 200 serving client in wireless network environment, par 0035, 0037, 0113 and 0115. Noted, two connecting appliances 200 serving client corresponding to first client network element and second client network element).
The combination of Keith’486 and Waclawsky’610 discloses all the claim limitations but fails to explicitly teach: wherein the predetermined discrete amount is a fixed fraction of a total bandwidth of the best effort traffic flow.

However Rosberg’245 from the same field of endeavor (see, Fig. 1a and 4-5,  edge routers serving user devices and core routers interconnected by a plurality of links in a communication network and jointly determine the current fair transmission rates for all active flows, par 0033, 0038) discloses: wherein the predetermined discrete amount is a fixed amount of a total bandwidth of the best effort traffic flow (see, Fig.2a, An RMP backward packet of Type II with feedback information in its field PENALTY 306 which is utilized for updating the new fair rate for flow by F1(w,p,FL)=(w/p).sup.1/FL (and thus it’s a fixed amount), par 0055. Noted: a flow of Type II has a QoS level without a minimum transmission rate and thus corresponding to best effort traffic flow, par 0039).
par 0051).
The combination of Keith’486, Waclawsky’610 and Rosberg’245 discloses all the claim limitations but fails to explicitly teach: the adjustment is a fixed fraction of the bandwidth. 

However Anandakumar’244 from the same field of endeavor (see, fig. 1, adaptive control of combinations of source rate and diversity rate in packet switched network including, abstract, col. 4 line 9-12) discloses : the adjustment is a fixed fraction of the bandwidth (Note, when packet loss fraction rise above tolerable Threshold1, detect the difference between packet loss fraction and tolerable Threshold1, make major adjustment at sender such that packet loss fraction datum below tolerable Threshold,  col. 30 line 9-27. Note: packet loss fraction and Threshold1 is fraction of the total packet rate as indicated in col. 14 line 66-col. 15 line 1, and adjustment target at difference between packet loss fraction and tolerable Threshold1 and thus is fixed fraction of the total bandwidth). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Anandakumar’244 into that of Keith’486 modified by Waclawsky’610 and Rosberg’245. The motivation would have been to adjust source rate and diversity depending on various conditions (col. 30 line 3-8).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473